\ (\ Ww

COMMONWEALTH OF MASSACHUSETTS
SUFFOLK, SS. SUPREME JUDICIAL COURT

FOR SUFFOLK COUNTY
NO: BD-2018-110

IN RE: MARC JOHN RANDAZZA
ORDER OF TERM SUSPENSION/STAYED

This matter came before the Court, Gaziano, J., on a
Petition for Reciprocal Discipline pursuant to $3.J.C. Rule 4:01,
§ 16, and the Order entered in the Supreme Court of the State of
Nevada filed by the Office of Bar Counsel on December 11, 2018,

On December 12, 2018, an Order of Notice issued and was
served on the lawyer in the manner specified in S.J7.C. Rule
4:01, § 21, directing him to inform the Court within thirty
{30) days why the imposition of the identical discipline would
be unwarranted in the Commonwealth of Massachusetts. On January
15, 2019, the lawyer filed his response to the petition and a
hearing was acheduled for March 26, 2019. On March 19, 2019,
counsel for the lawyer filed a motion to continue the hearing,
which was allowed by this Court and the hearing was rescheduled
for May 2, 2019. Bar Counsel's reply to the lawyer's response
was filed by Acting Bar Counsel on April 2, 2019, and the lawyer
then filed his memorandum in response to Acting Bar Counsel's

reply on April 26, 2019.

RECEIVED

5/14/2019 2:54 PM

MAURA S. DOYLE, CLERK
SUPREME JUDICIAL COURT
THE COUNTY OF SUFFOLK
Upon consideration thereof, and after a hearing attended by
acting bar counsel, the lawyer and his counsel;

It is ORDERED that:

Mare John Randazza is hereby suspended from the practice of
law in the Commonwealth of Massachusetts for a period of twelve
(12) months, with the execution of the suspension stayed for a
period of eighteen (18) months, retroactive to October 10, 2018,
conditioned upon the lawyer's compliance with the Order entered
in the Supreme Court of Nevada, attached hereto and incorporated
herein.

After eighteen (18) months from October 10, 2018, the
lawyer may file an affidavit of compliance with the
Office of Bar Counsel and the Clerk of the Supreme Judicial
Court for the County of Suffolk, that he has complied with this
Order. Upon receipt, and with the assent of the Office of Bar
Counsel, the lawyer may then request that this court issue an
order that he is no longer subject to the twelve (12) month

suspension for the misconduct that gave rise to the instant

ap
By the (oure7 {Gaziano, J.) \ :

a

ssistsnt Clerk

petition for discipline.

Entered: May 14, 2019
